                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

RUBBY JAMES GRAY                                                                 PLAINTIFF

v.                           CASE NO. 3:17-CV-00323 BSM

KEITH BOWERS, Jail Administrator,
Craighead County Jail, et al.                                                 DEFENDANTS

                                           ORDER

       Rubby James Gray’s motion for status update [Doc. No. 68] is granted. The clerk is

directed to send Gray a copy of the docket sheet, along with a copy of this order and Magistrate

Judge Patricia S. Harris’s proposed findings and recommendation [Doc. No. 67].

       IT IS SO ORDERED this 26th day of June 2019.


                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
